      Case 5:18-cv-01267-DNH-ATB Document 295 Filed 12/03/19 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF NEW YORK


 Revitalizing Auto Communities
 Environmental Response Trust, et al.,
                                                         Civil Action No. 5:18-CV-01267
                       Plaintiffs,                       (DNH/ATB)

                        v.

 National Grid USA, et al.,

                       Defendants.



                 DEFENDANT HONEYWELL INTERNATIONAL INC.’S
                        NOTICE OF MOTION TO DISMISS

       PLEASE TAKE NOTICE that Defendant Honeywell International Inc. (“Honeywell”),

upon its Memorandum of Law in Support of Its Motion to Dismiss, Affidavit of Brian Israel

attached thereto, and upon all of the pleadings and prior proceedings herein, will move this Court

on March 13, 2020, at 10:00 am or as soon thereafter as counsel can be heard, before the

Honorable David N. Hurd, United States District Judge, Northern District of New York, at the

U.S. Courthouse at 10 Broad Street, Utica, NY 13501, for an Order granting Honeywell’s

Motion to Dismiss Plaintiffs’ Amended Complaint filed April 30, 2019, and granting such other

and further relief as the Court deems just and proper, pursuant to Rules 12(b)(1) and 12(b)(6) of

the Federal Rules of Civil Procedure and in accordance with the September 5, 2019, Text Order

of U.S. Magistrate Judge Andrew T. Baxter.

       PLEASE TAKE FURTHER NOTICE that opposition papers, if any are filed, are to be

served in accordance with Rule 6 of the Federal Rules of Civil Procedure and Local Civil

Rule 7.1.
    Case 5:18-cv-01267-DNH-ATB Document 295 Filed 12/03/19 Page 2 of 3




                                   Respectfully Submitted,




Dated: December 3, 2019            By:   /s/ Lauren Daniel
                                         Lauren Daniel
                                         Brian Israel
                                         Geoffrey Michael
                                         John Robinson
                                         ARNOLD & PORTER KAYE SCHOLER
                                         LLP
                                         601 Massachusetts Ave. NW
                                         Washington, DC 20001
                                         Phone: (202) 942-5000
                                         Fax: (202) 942-5999
                                         lauren.daniel@arnoldporter.com
                                         brian.israel@arnoldporter.com
                                         geoffrey.michael@arnoldporter.com
                                         john.robinson@arnoldporter.com

                                         Attorneys for Defendant Honeywell
                                         International Inc.




                                    2
      Case 5:18-cv-01267-DNH-ATB Document 295 Filed 12/03/19 Page 3 of 3




                              UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF NEW YORK


 Revitalizing Auto Communities
 Environmental Response Trust, et al.,
                                                         Civil Action No. 5:18-CV-01267
                        Plaintiffs,                      (DNH/ATB)

                        v.

 National Grid USA, et al.,

                        Defendants.


                                    CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on December 3, 2019, I caused the foregoing Notice of

Motion to Dismiss, the Memorandum of Law in Support thereof, the Affidavit of Brian Israel

attached thereto, and a Fed. R. Civ. P. 7.1 Corporate Disclosure Statement to be electronically

transmitted to the Clerk of the Court using the CM/ECF system which provided simultaneous

service on all counsel of record.



 Dated: December 3, 2019                      By:    /s/ Lauren Daniel
                                                     Lauren Daniel
                                                     ARNOLD & PORTER KAYE SCHOLER
                                                     LLP
                                                     601 Massachusetts Ave. NW
                                                     Washington, DC 20001
                                                     Phone: (202) 942-5000
                                                     Fax: (202) 942-5999
                                                     lauren.daniel@arnoldporter.com

                                                     Attorney for Defendant Honeywell
                                                     International Inc.
